PER CURIAM:
This claim was submitted for decision based on the allegations of the Notice of Claim and the respondent’s Answer.
Claimant seeks payment of the sum of $5,065.30, which figure represents the balance due on a purchase order for equipment which the claimant did not receive from the respondent.
In its Answer, the respondent admits the validity of the claim, but states that the services rendered by the claimant during the year 1974 were not presented for payment during the fiscal year in question. The fiscal year had expired and the bill could not then be paid.
Based on the foregoing, an award in the amount of $5,065.30 is hereby made to the claimant.
Award of $5,065.30.